Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 03/30/2022.
Claims 1, 2, 4, 6, 10, 12, 13, 14, and 15 have been amended.
Claims 1-15 are pending for consideration.
Response to Arguments
Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive. 
The rejection under 35 U.S.C. 112(b) of claims 2 and 10 have been withdrawn as the claims have been amended. 
Applicant argues on page 10 of the Remarks that Goldfeder, Dudmesh, Shah, Jones, Sprague, McCarty, Vichai and Spyridon do not disclose or suggest all of the features of claim 1 following amended limitation “
, wherein the recommending comprises comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity or while configuring the customized cookie consent for the same user or another user, and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent”, 
It is noted that the hypothetical argument to the claim 1 rejection is spurious as claim 1 was rejected over Goldfeder, Dudmesh, and Goldfeder_175.  Shah, Jones, Sprague, McCarty, Vichai and Spyridon were not used to reject claim 1. Additionally, newly amended claim language is addressed in the rejection below.
Applicant further argues on page 14 of the Remarks that Dudmesh does not disclose or suggest all of the features of claim 1 following amended limitation “and wherein the obscured cookie is a cookie generated dynamically at real-time by the entity or as a consequence of the user action on the entity”
In response to the above argument, Examiner respectfully disagrees. Dudmesh does teach that obscured cookie is a cookie generated dynamically at real-time by the entity or as a consequence of the user action on the entity (¶13: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers 40, 42. Following the delivery of the tags 28, the tags 28 monitor the behaviour of the user at the website 26 and fires in accordance with the predefined rules 32, 34 of that tag 28.”; ¶55: “This delivery of only necessary and usable tags reduces the processing load when a webpage of the website is initially loaded and provides a more efficient running of the website as code for only those tags for which there is user consent run during user interaction with the website. No tags are loaded for which consent is required that has not been consented to by a user.”). As can be seen in the cited paragraphs, an obscured cookie can be implemented based on the user’s behavior on the website. Therefore, Dudmesh does teach the disputed limitation.
Applicant further argues on pages 11-13 of the Remarks that Goldfeder does not disclose or suggest all of the features of claim 1 “recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner”
This is new language added to the claim. State newly amended language is addressed in rejection below.
Applicant further argues on pages 13-14 of the Remarks that Dudmesh and not disclose or suggest all of the features of claim 1 of a “scanning and detecting” associated with an “obscured cookie detection”.
In response to the above argument, Examiner respectfully disagrees. Dudmesh does teach the concept of an obscured cookie detection (Dudmesh ¶13: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers 40, 42”; Goldfeder Column 17, line 55: “Step 510 represents evaluating any per-Site information, accessed via Step 512, e.g., by accessing the per-Site data base (store or list) 304. At step 510, the per-site store is checked to see if there is an action for this URL. This action could have been Set a number of ways, e.g., through the browser UI 224. An action may also have been set if the browser previously prompted the user for a decision for this URL, and saved the result of the prompt. If a previous decision exists, step 510 branches to step 514 to return the previous decision for this cookie.” Goldfeder Column 7, line 66: “The evaluation engine 242 evaluates any privacy policies (e.g., as present in the compact policy in the P3P header 214) provided by a web site to determine whether that site is permitted to persist, retrieve (referred to as replay) or delete its cookie data 218 in the set of cookies 248 on the machine 110. As described below, this determination is done by considering properties of the cookie and the context in which it is being used, along with the privacy policy specified by the web site, and comparing this information to the users' privacy preferences and other specified information as maintained in privacy-related information stores, shown in FIG. 2 as databases 250. In general, any of the criteria that are available to the evaluation engine 242, regardless of how obtained or determined, may be used in the evaluation and determination process. Such “available criteria” include, for example and without limitation, cookie-related properties or contexts, per-site data, security settings, (e.g., zone data), privacy settings/preferences/rules, the absence of valid and/or relevant site-provided policy data, how the cookie action is being requested, (e.g., script or tag), and so forth. Note that as described below, the determination may be an automatic allow or deny, or require user input via a prompt. A determination may also downgrade a cookie from a persistent cookie to a session cookie, and/or leash a cookie, which means that a cookie may be stored, but will not be allowed to be replayed in a third party context. Note that replay of a cookie is dependent on whether it was leashed or not at cookie set time. If the cookie was leashed and the current request is a third party request, the cookie is suppressed. Flags or the like may be maintained in association with the cookie to preserve these states.”). As can be seen in the cited paragraphs, an obscured cookie (cookies that are downgraded a cookie from a persistent cookie to a session cookie, and/or leash a cookie) can be detected if a user has a previously visited a website. Therefore, Dudmesh does teach the disputed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in view of US 2021/0243262 (hereinafter 'Dudmesh'), in view of US 2020/0382554 (hereinafter ‘McCarty’), and in further view of US 10,691,834 B2 (herein ‘Chaitanya’). 
Goldfeder incorporated by reference the teaching of Mitchell (Ser. No. 09/999,175, also referred as US 6,959,420 B1) in its entirety in Column 1, Line 13 (hereinafter, Goldfeder_175).
Regarding Claim 1:
Goldfeder discloses:
A processor-implemented method for providing a data privacy based on customized cookie consent, the method comprising: registering an entity for the customized cookie consent (Column 10, Line 6: “To make such site-based determinations, the evaluation engine 242 accesses a database 304 or the like comprising a per-site store relating sites to user settings. The database 304 may be accessed through a per-site list API 306 or the like, including by components 308 directed to user configuration and/or privacy reporting via user interface operations, while the evaluation engine 242 may be arranged to access the store 306 directly. For example, the user can specify sites through the browsing software's user interface 224, in particular via a per-site dialog 1400 described below with reference to FIG. 14, or via a utility program. The per-site database 304 maintains a list of specific web sites and the rules to be used when manipulating cookies for that web site, e.g., this store can specify sites for which cookies should always be accepted, never be accepted, or for which P3P evaluation should take place, as described below.”)
wherein the registration includes configuring a cookie consent banner for each of a plurality of cookies individually for a plurality of features; displaying the configured cookie consent banner to a user, when the user logs into the entity; customizing the configured cookie consent banner to get a customized cookie consent for the registered plurality of features for each of the plurality of cookies based on the data privacy preference selected by the user (Abstract: “A method and system that provide an intuitive user interface and related components for making Internet users aware of Internet cookie-related privacy issues, and enabling users to control Internet privacy through automatic cookie handling. Default privacy settings for handling cookies are provided, and through the user interface, the privacy settings may be customized to a user's liking. Further, through the user interface, for each individual site that forms a page of content, the site's privacy policy may be reviewed and/or the privacy controlled by specifying how cookies from that site are to be handled. To make users aware, the user interface provides an active alert on a first instance of a retrieved web site's content that fails to include satisfactory privacy information, and thereafter, provides a distinctive passive alert to allow the user selective access to privacy information, per-site cookie handling and cookie handling settings.”.; Column 24 Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases.”)
saving the configured cookie consent banner and the customized cookie consent as a recommendation data (1408) (Column 10 Line 56: “As can be appreciated, default settings and user adjustments thereto in general tend to be more conservative with respect to security and/or privacy when the user is accessing a site contained in the Internet Zone, due to the number of unknowns that exist on with Internet sites in general. For example, and as described below, the user can set the browsing software 200 to generate a prompt (at least the first time) via the UI 224 before any cookie can be saved from an Internet Zone site. The response to the prompt may be stored in association with this particular site so that the user need not again be interrupted when this site is accessed.”)
Goldfeder teaches registering an entity for the customized cookie consent and the customization of the cookies. Goldfeder thus far does not yet disclose recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner. However, Goldfeder further discloses recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner (Goldfeder teaches registering an entity for the customized cookie consent and the customization of the cookies using a computer program product comprising of a non-transitory computer readable medium having a computer readable program. Goldfeder thus far does not yet disclose recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner. However, Goldfeder further discloses recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner (Column 17, line 55: “Step 510 represents evaluating any per-Site information, accessed via Step 512, e.g., by accessing the per-Site data base (store or list) 304. At step 510, the per-site store is checked to see if there is an action for this URL. This action could have been Set a number of ways, e.g., through the browser UI 224. An action may also have been set if the browser previously prompted the user for a decision for this URL, and saved the result of the prompt. If a previous decision exists, step 510 branches to step 514 to return the previous decision for this cookie.” Column 7, line 66: “The evaluation engine 242 evaluates any privacy policies (e.g., as present in the compact policy in the P3P header 214) provided by a web site to determine whether that site is permitted to persist, retrieve (referred to as replay) or delete its cookie data 218 in the set of cookies 248 on the machine 110. As described below, this determination is done by considering properties of the cookie and the context in which it is being used, along with the privacy policy specified by the web site, and comparing this information to the users' privacy preferences and other specified information as maintained in privacy-related information stores, shown in FIG. 2 as databases 250. In general, any of the criteria that are available to the evaluation engine 242, regardless of how obtained or determined, may be used in the evaluation and determination process. Such “available criteria” include, for example and without limitation, cookie-related properties or contexts, per-site data, security settings, (e.g., zone data), privacy settings/preferences/rules, the absence of valid and/or relevant site-provided policy data, how the cookie action is being requested, (e.g., script or tag), and so forth. Note that as described below, the determination may be an automatic allow or deny, or require user input via a prompt. A determination may also downgrade a cookie from a persistent cookie to a session cookie, and/or leash a cookie, which means that a cookie may be stored, but will not be allowed to be replayed in a third party context. Note that replay of a cookie is dependent on whether it was leashed or not at cookie set time. If the cookie was leashed and the current request is a third party request, the cookie is suppressed. Flags or the like may be maintained in association with the cookie to preserve these states.”). 
As can be seen in the cited paragraphs, an obscured cookie (cookies that are downgraded a cookie from a persistent cookie to a session cookie, and/or leash a cookie) is decided from an evaluation engine based on the user’s saved recommendation data. Therefore, Goldfeder does teach the disputed limitation.
Goldfeder does not teach the following limitation “wherein the recommending comprises comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity or while configuring the customized cookie consent for the same user or another user, and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent”
Goldfeder and Chaitanya discloses:
wherein the recommending comprises comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity or while configuring the customized cookie consent for the same user or another user (Goldfeder Column 9 Line 42: In addition to the cookie's criteria, the evaluation engine may also refer to a per-site list that allows users to have a more-refined control over which sites are allowed to store cookies. For any specific site, users can specify an action for each site, either accept, i.e., always accept cookies from this site, deny, i.e., always reject cookies from this site, or use policy, i.e., perform normal evaluation of any P3P policy provided to determine whether to allow cookie-directed actions; Chaitanya Column 4, Line 35: “These cookies, after being saved to local computers, may be transmitted back to the server or system platform upon a return visit or access attempt, whereupon they may be compared with the blocks on the centralized ledger and/or with the cookies of other visiting users”; ), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the later teaching of Goldfeder in order to include a feature where the customized cookie consent banner can be configured to reject or accept cookie from a website by comparing the saved cookie consent from previous users against the new cookies of a website as taught by Chaitanya. One of ordinary skill in the art would have been motivated to do so because Goldfeder and Chaitanya recognize that the feature of comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity would be advantageous as it will allow users to have more control over their data privacy when visiting a website (Goldfeder Column 9 Line 42; Chaitanya Column 4, Line 35). 
Goldfeder and Chaitanya do not disclose the following limitation “and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent”
McCarty discloses:
and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent (¶165: “The remaining component is the cookie characterization engine (CCE). As noted above, for the policy engine to evaluate a cookie against one or more defined policies, the PE typically requires attribute data that characterize the cookie in a form amenable to policy evaluation. The specific set of attributes required depends on the data requirements of the policies. Examples of base attributes that the CCE sets for a given cookie include, without limitation: cookie name, source (i.e. who set this cookie?), name length, content, content length, type (session/persistent), cookie lifetime if persistent, security or other transport indicators, path, domain, and the like. When most of the base attributes are already provided through discovery, the CCE still provides value by performing more sophisticated analysis and providing the PE with more in-depth information (sometimes referred to as additional "extended" attributes). An indication in conjunction with a consent data source whether the cookie is covered under an existing consent policy, and set forth. The CCE may implement statistical methods, heuristic techniques, machine learning, and the like, as required or desired”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Chaitanya in order to include a feature where the customized cookie consent banner includes details such as a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent as taught by McCarty. One of ordinary skill in the art would have been motivated to do so because McCarty recognize that the feature by including these details in for a configured cookie a user is better able to identify which cookies are being used for a website and can better determine which cookie data is being shared with the website (¶165). 
Goldfeder, Chaitanya, and McCarty do not disclose “scanning and detecting an obscured cookie during the registration of the entity for customized cookie consent and during the customizing cookie consent banner, wherein a obscured cookie action is recommended using the saved recommendation data to the entity and the user respectively for the scanned-detected obscured cookie” 
Dudmesh discloses: 
scanning and detecting an obscured cookie during the registration of the entity for customized cookie consent and during the customizing cookie consent banner, wherein a obscured cookie action is recommended using the saved recommendation data to the entity and the user respectively for the scanned-detected obscured cookie; (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”)	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder in order to include a feature that can detect the presence of an obscured cookie and perform an action based off the user’s previous action as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”) 
Dudmesh further discloses
	and wherein the obscured cookie is a cookie generated dynamically at real-time by the entity or as a consequence of the user action on the entity (¶13: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers 40, 42. Following the delivery of the tags 28, the tags 28 monitor the behaviour of the user at the website 26 and fires in accordance with the predefined rules 32, 34 of that tag 28.”; ¶55: “This delivery of only necessary and usable tags reduces the processing load when a webpage of the website is initially loaded and provides a more efficient running of the website as code for only those tags for which there is user consent run during user interaction with the website. No tags are loaded for which consent is required that has not been consented to by a user.”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder in order to include a feature where an obscured cookie can be implemented based on the user’s behavior while using a website as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”)
Goldfeder further discloses: 
and displaying a centralized report comprising cookie consent banner and customized cookie consent (1414) (Column 19 Line 29: Thus, the status icon 900 notifies users when cookies are blocked, and provides an entry point to the privacy report dialog 1000, from where a user can view and control privacy data.). 

Regarding Claim 5
Goldfeder does not disclose the following in the claim limitation: “The method of claim 1, wherein the configured cookie consent banner for the entity is saved as recommendation data to be used for recommendation actions during configuring cookie consent banner for same…for the scanned-detected obscured cookie”
Dudmesh discloses:
The method of claim 1, wherein the configured cookie consent banner for the entity is saved as recommendation data to be used for recommendation actions during configuring cookie consent banner for same or another entity or for the scanned-detected obscured cookie and the customized cookie consent is saved as recommendation data to be used for recommendation actions during customized cookie consent for same or another user or for the scanned-detected obscured cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder in order to include a feature that can detect the presence of an obscured cookie and perform an action based off the user’s previous action as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”)
Regarding claim 7:
Goldfeder discloses 
The method of claim 3, wherein the consent and expiry customization feature includes enabling the user to consent or reject a cookie based on the user's time preference, wherein for subsequent customizing of cookie consent banner for expiry customization feature (Column 17, Line 41: “Turning to FIG. 7, deletion of a cookie occurs when a website sets a cookie with an expiration time in the past. Step 7 represents the following rules that apply when deciding whether or not a cookie can be deleted, namely that leashed cookies cannot be deleted from a third party context unless the URL action allows it, with one exception being legacy cookies that were marked as leashed on upgrade.)
Goldfeder teaches enabling a consent and expiry customization feature in order for a user to consent or reject a cookie based on their time preference. Goldfeder thus far does not yet disclose a recommendation actions is recommended from the saved recommendation data using machine learning techniques. However, Goldfeder further discloses a recommendation actions is recommended from the saved recommendation data using machine learning techniques (Goldfeder_175 Column 2 Line 44: In one implementation, a Platform for Privacy Preferences (P3P) evaluation engine accomplishes the evaluation and determination via a number of criteria and considerations. Evaluation criteria may include the type of cookie and its current context, the site, the security zone that contains the site, and/or the P3P data (compact policy) provided with the site's response. The user privacy preferences and/or other user settings are evaluated with respect to this criteria to determine whether a requested cookie operation is allowed or denied, or modified in some way. Column 8 Line 58: As described below, particularly with respect to the flow diagrams of FIGS. 5-7, the evaluation engine 242 executes code that takes the various sets of relevant information and determines therefrom whether the requested cookie operation is allowed. The criteria in the evaluation may include a web site's P3P compact policy, if any is provided, along with user privacy preferences, and characteristics of the operation itself.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the later teaching of Goldfeder in order to include the recommendation data using machine learning techniques for subsequent registration and customizing cookie with the previous teaching of Goldfeder regarding a consent and expiry customization feature in order for a user to consent or reject a cookie based on their time preference to result in the aforementioned limitations of the claimed invention. One of ordinary skill in the art would have been motivated to do so because Goldfeder recognizes that the feature of having an evaluation engine that can reject or consent to a cookie based on a user’s saved privacy preference would be advantageous as it will allow users to have more control over their privacy (Goldfeder _175 Column 9 Line 42: In addition to the cookie's criteria, the evaluation engine may also refer to a per-site list that allows users to have a more-refined control over which sites are allowed to store cookies. For any specific site, users can specify an action for each site, either accept, i.e., always accept cookies from this site, deny, i.e., always reject cookies from this site, or use policy, i.e., perform normal evaluation of any P3P policy provided to determine whether to allow cookie-directed actions.)
Regarding claim 9:
Goldfeder thus far does not yet disclose a consent lineage feature in which a cookie analysis based on machine learning to enable the user to consent or reject a cookie based on the user's previous preference of cookie consent and the cookie behavior against the user's previous preference. However, Goldfeder further a consent lineage feature in which a cookie analysis based on machine learning to enable the user to consent or reject a cookie based on the user's previous preference of cookie consent and the cookie behavior against the user's previous preference (Column 2 Line 44: “In one implementation, a Platform for Privacy Preferences (P3P) evaluation engine accomplishes the evaluation and determination via a number of criteria and considerations. Evaluation criteria may include the type of cookie and its current context, the site, the security zone that contains the site, and/or the P3P data (compact policy) provided with the site's response. The user privacy preferences and/or other user settings are evaluated with respect to this criteria to determine whether a requested cookie operation is allowed or denied, or modified in some way”. Column 8 Line 58: “As described below, particularly with respect to the flow diagrams of FIGS. 5-7, the evaluation engine 242 executes code that takes the various sets of relevant information and determines therefrom whether the requested cookie operation is allowed. The criteria in the evaluation may include a web site's P3P compact policy, if any is provided, along with user privacy preferences, and characteristics of the operation itself”.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the later teaching of Goldfeder in order to include the recommendation data using machine learning techniques for subsequent registration and customizing cookie with the previous teaching of Goldfeder regarding registering an entity for the customized cookie consent and the customization of the cookies to result in the aforementioned limitations of the claimed invention. One of ordinary skill in the art would have been motivated to do so because Goldfeder recognizes that the feature of having an evaluation engine that can reject or consent to a cookie based on a user’s saved privacy preference would be advantageous as it will allow users to have more control over their privacy (Goldfeder _175 Column 9 Line 42: In addition to the cookie's criteria, the evaluation engine may also refer to a per-site list that allows users to have a more-refined control over which sites are allowed to store cookies. For any specific site, users can specify an action for each site, either accept, i.e., always accept cookies from this site, deny, i.e., always reject cookies from this site, or use policy, i.e., perform normal evaluation of any P3P policy provided to determine whether to allow cookie-directed actions.)
Regarding Claim 12
Goldfeder discloses:
A customized cookie consent system for providing data privacy based on customized cookie consent, the system comprising: a cookie consent banner configured for registering and saving an entity for the customized cookie consent (Column 10, Line 6: “To make Such site-based determinations, the evaluation engine 242 accesses a database 304 or the like comprising a per-site store relating sites to user settings. The database 304 may be accessed through a per-site list API 306 or the like, including by components 308 directed to user configuration and/or privacy reporting via user interface operations, while the evaluation engine 242 may be arranged to access the store 306 directly. For example, the user can specify sites through the browsing software's user interface 224, in particular via a per-site dialog 1400 described below with reference to FIG. 14, or via a utility program. The per-site database 304 maintains a list of specific web sites and the rules to be used when manipulating cookies for that web site, e.g., this store can specify sites for which cookies should always be accepted, never be accepted, or for which P3P evaluation should take place, as described below.”), 
wherein the registration incudes configuring and saving a cookie consent banner for each of a plurality cookies individually for a plurality of features; a customized cookie consent (210) configured for customizing the configured cookie consent banner to get a customized cookie consent for registered plurality of features for each of the plurality of cookies based on the data privacy preference selected by the user (Abstract: “A method and system that provide an intuitive user interface and related components for making Internet users aware of Internet cookie-related privacy issues, and enabling users to control Internet privacy through automatic cookie handling. Default privacy settings for handling cookies are provided, and through the user interface, the privacy settings may be customized to a user's liking. Further, through the user interface, for each individual site that forms a page of content, the site's privacy policy may be reviewed and/or the privacy controlled by specifying how cookies from that site are to be handled. To make users aware, the user interface provides an active alert on a first instance of a retrieved web site's content that fails to include satisfactory privacy information, and thereafter, provides a distinctive passive alert to allow the user selective access to privacy information, per-site cookie handling and cookie handling settings.”.  Column 24 Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases.”);
Goldfeder teaches registering an entity for the customized cookie consent and the customization of the cookies. Goldfeder thus far does not yet disclose recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner. However, Goldfeder further discloses recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner (Column 17, line 55: “Step 510 represents evaluating any per-Site information, accessed via Step 512, e.g., by accessing the per-Site data base (store or list) 304. At step 510, the per-site store is checked to see if there is an action for this URL. This action could have been Set a number of ways, e.g., through the browser UI 224. An action may also have been set if the browser previously prompted the user for a decision for this URL, and saved the result of the prompt. If a previous decision exists, step 510 branches to step 514 to return the previous decision for this cookie.” Column 7, line 66: “The evaluation engine 242 evaluates any privacy policies (e.g., as present in the compact policy in the P3P header 214) provided by a web site to determine whether that site is permitted to persist, retrieve (referred to as replay) or delete its cookie data 218 in the set of cookies 248 on the machine 110. As described below, this determination is done by considering properties of the cookie and the context in which it is being used, along with the privacy policy specified by the web site, and comparing this information to the users' privacy preferences and other specified information as maintained in privacy-related information stores, shown in FIG. 2 as databases 250. In general, any of the criteria that are available to the evaluation engine 242, regardless of how obtained or determined, may be used in the evaluation and determination process. Such “available criteria” include, for example and without limitation, cookie-related properties or contexts, per-site data, security settings, (e.g., zone data), privacy settings/preferences/rules, the absence of valid and/or relevant site-provided policy data, how the cookie action is being requested, (e.g., script or tag), and so forth. Note that as described below, the determination may be an automatic allow or deny, or require user input via a prompt. A determination may also downgrade a cookie from a persistent cookie to a session cookie, and/or leash a cookie, which means that a cookie may be stored, but will not be allowed to be replayed in a third party context. Note that replay of a cookie is dependent on whether it was leashed or not at cookie set time. If the cookie was leashed and the current request is a third party request, the cookie is suppressed. Flags or the like may be maintained in association with the cookie to preserve these states.)
As can be seen in the cited paragraphs, an obscured cookie (cookies that are downgraded a cookie from a persistent cookie to a session cookie, and/or leash a cookie) is decided from an evaluation engine based on the user’s saved recommendation data. Therefore, Goldfeder does teach the disputed limitation. 
Goldfeder and Chaitanya discloses:	
wherein the recommending comprises comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity or while configuring the customized cookie consent for the same user or another user (Goldfeder Column 9 Line 42: In addition to the cookie's criteria, the evaluation engine may also refer to a per-site list that allows users to have a more-refined control over which sites are allowed to store cookies. For any specific site, users can specify an action for each site, either accept, i.e., always accept cookies from this site, deny, i.e., always reject cookies from this site, or use policy, i.e., perform normal evaluation of any P3P policy provided to determine whether to allow cookie-directed actions; Chaitanya Column 4, Line 35: “These cookies, after being saved to local computers, may be transmitted back to the server or system platform upon a return visit or access attempt, whereupon they may be compared with the blocks on the centralized ledger and/or with the cookies of other visiting users”; ), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the later teaching of Goldfeder in order to include a feature where the customized cookie consent banner can be configured to reject or accept cookie from a website by comparing the saved cookie consent from previous users against the new cookies of a website as taught by Chaitanya. One of ordinary skill in the art would have been motivated to do so because Goldfeder and Chaitanya recognize that the feature of comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity would be advantageous as it will allow users to have more control over their data privacy when visiting a website (Goldfeder Column 9 Line 42; Chaitanya Column 4, Line 35). 
Goldfeder and Chaitanya do not disclose the following limitation “and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent”
McCarty discloses:
and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent (¶165: “The remaining component is the cookie characterization engine (CCE). As noted above, for the policy engine to evaluate a cookie against one or more defined policies, the PE typically requires attribute data that characterize the cookie in a form amenable to policy evaluation. The specific set of attributes required depends on the data requirements of the policies. Examples of base attributes that the CCE sets for a given cookie include, without limitation: cookie name, source (i.e. who set this cookie?), name length, content, content length, type (session/persistent), cookie lifetime if persistent, security or other transport indicators, path, domain, and the like. When most of the base attributes are already provided through discovery, the CCE still provides value by performing more sophisticated analysis and providing the PE with more in-depth information (sometimes referred to as additional "extended" attributes). An indication in conjunction with a consent data source whether the cookie is covered under an existing consent policy, and set forth. The CCE may implement statistical methods, heuristic techniques, machine learning, and the like, as required or desired”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Chaitanya in order to include a feature where the customized cookie consent banner includes details such as a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent as taught by McCarty. One of ordinary skill in the art would have been motivated to do so because McCarty recognize that the feature by including these details in for a configured cookie a user is better able to identify which cookies are being used for a website and can better determine which cookie data is being shared with the website (¶165). 
Goldfeder, Chaitanya, and McCarty do not disclose the following limitation “a obscured cookie module (224) configured for scanning and detecting an obscured cookie during the registration of the entity for customized cookie consent and during the customizing cookie consent banner, wherein a obscured cookie action is recommended using the saved recommendation data to the entity and the user respectively for the scanned-detected obscured cookie”
Dudmesh disclose:
a obscured cookie module configured for scanning and detecting an obscured cookie during the registration of the entity for customized cookie consent and during the customizing cookie consent banner, wherein a obscured cookie action is recommended using the saved recommendation data to the entity and the user respectively for the scanned-detected obscured cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify the teaching of Goldfeder, Chaitanya, and McCarty in order to include a feature that can detect the presence of an obscured cookie and perform an action based off the user’s previous action as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”) 
	Dudmesh further discloses
	and wherein the obscured cookie is a cookie generated dynamically at real-time by the entity or as a consequence of the user action on the entity (¶13: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers 40, 42. Following the delivery of the tags 28, the tags 28 monitor the behaviour of the user at the website 26 and fires in accordance with the predefined rules 32, 34 of that tag 28.”; ¶55: “This delivery of only necessary and usable tags reduces the processing load when a webpage of the website is initially loaded and provides a more efficient running of the website as code for only those tags for which there is user consent run during user interaction with the website. No tags are loaded for which consent is required that has not been consented to by a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder in order to include a feature where an obscured cookie can be implemented based on the user’s behavior while using a website as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”)
Goldfeder further discloses: 
and displaying a centralized report comprising cookie consent banner and customized cookie consent (1414) (Column 19 Line 29: “Thus, the status icon 900 notifies users when cookies are blocked, and provides an entry point to the privacy report dialog 1000, from where a user can view and control privacy data.”).
Regarding Claim 15 
Goldfeder discloses:
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device (Column 4, Line 44: “The computer 110 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by the computer 110 and includes both volatile and nonvolatile media, and removable and non-removable media.”)
To registering an entity for the customized cookie consent (Column 10, Line 6: “To make Such site-based determinations, the evaluation engine 242 accesses a database 304 or the like comprising a per-site store relating sites to user settings. The database 304 may be accessed through a per-site list API 306 or the like, including by components 308 directed to user configuration and/or privacy reporting via user interface operations, while the evaluation engine 242 may be arranged to access the store 306 directly. For example, the user can specify sites through the browsing software's user interface 224, in particular via a per-site dialog 1400 described below with reference to FIG. 14, or via a utility program. The per-site database 304 maintains a list of specific web sites and the rules to be used when manipulating cookies for that web site, e.g., this store can specify sites for which cookies should always be accepted, never be accepted, or for which P3P evaluation should take place, as described below.”),
wherein the registration includes configuring a cookie consent banner for each of a plurality cookies individually for a plurality of features; displaying the configured cookie consent banner to a user, when the user logs into the entity; customizing the configured cookie consent banner to get a customized cookie consent for registered plurality of features for each of the plurality of cookies based on the data privacy preference selected by the user (Abstract: “A method and system that provide an intuitive user interface and related components for making Internet users aware of Internet cookie-related privacy issues, and enabling users to control Internet privacy through automatic cookie handling. Default privacy settings for handling cookies are provided, and through the user interface, the privacy settings may be customized to a user's liking. Further, through the user interface, for each individual site that forms a page of content, the site's privacy policy may be reviewed and/or the privacy controlled by specifying how cookies from that site are to be handled. To make users aware, the user interface provides an active alert on a first instance of a retrieved web site's content that fails to include satisfactory privacy information, and thereafter, provides a distinctive passive alert to allow the user selective access to privacy information, per-site cookie handling and cookie handling settings”: Column 24, Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases.”);  
saving the configured cookie consent banner and the customized cookie consent as a recommendation data (Column 10 Line 56: “As can be appreciated, default settings and user adjustments thereto in general tend to be more conservative with respect to security and/or privacy when the user is accessing a site contained in the Internet Zone, due to the number of unknowns that exist on with Internet sites in general. For example, and as described below, the user can set the browsing software 200 to generate a prompt (at least the first time) via the UI 224 before any cookie can be saved from an Internet Zone site. The response to the prompt may be stored in association with this particular site so that the user need not again be interrupted when this site is accessed.”); 
Goldfeder teaches registering an entity for the customized cookie consent and the customization of the cookies using a computer program product comprising of a non-transitory computer readable medium having a computer readable program. Goldfeder thus far does not yet disclose recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner. However, Goldfeder further discloses recommending a new configured cookie consent banner and a new customized cookie consent from the saved recommendation data using machine learning techniques for subsequent registration and customizing cookie consent banner (Column 17, line 55: “Step 510 represents evaluating any per-Site information, accessed via Step 512, e.g., by accessing the per-Site data base (store or list) 304. At step 510, the per-site store is checked to see if there is an action for this URL. This action could have been Set a number of ways, e.g., through the browser UI 224. An action may also have been set if the browser previously prompted the user for a decision for this URL, and saved the result of the prompt. If a previous decision exists, step 510 branches to step 514 to return the previous decision for this cookie.” Column 7, line 66: “The evaluation engine 242 evaluates any privacy policies (e.g., as present in the compact policy in the P3P header 214) provided by a web site to determine whether that site is permitted to persist, retrieve (referred to as replay) or delete its cookie data 218 in the set of cookies 248 on the machine 110. As described below, this determination is done by considering properties of the cookie and the context in which it is being used, along with the privacy policy specified by the web site, and comparing this information to the users' privacy preferences and other specified information as maintained in privacy-related information stores, shown in FIG. 2 as databases 250. In general, any of the criteria that are available to the evaluation engine 242, regardless of how obtained or determined, may be used in the evaluation and determination process. Such “available criteria” include, for example and without limitation, cookie-related properties or contexts, per-site data, security settings, (e.g., zone data), privacy settings/preferences/rules, the absence of valid and/or relevant site-provided policy data, how the cookie action is being requested, (e.g., script or tag), and so forth. Note that as described below, the determination may be an automatic allow or deny, or require user input via a prompt. A determination may also downgrade a cookie from a persistent cookie to a session cookie, and/or leash a cookie, which means that a cookie may be stored, but will not be allowed to be replayed in a third party context. Note that replay of a cookie is dependent on whether it was leashed or not at cookie set time. If the cookie was leashed and the current request is a third party request, the cookie is suppressed. Flags or the like may be maintained in association with the cookie to preserve these states.”). 
As can be seen in the cited paragraphs, an obscured cookie (cookies that are downgraded a cookie from a persistent cookie to a session cookie, and/or leash a cookie) is decided from an evaluation engine based on the user’s saved recommendation data. Therefore, Goldfeder does teach the disputed limitation.
Goldfeder does not teach the following limitation “wherein the recommending comprises comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity or while configuring the customized cookie consent for the same user or another user, and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent”
Goldfeder and Chaitanya discloses:
wherein the recommending comprises comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity or while configuring the customized cookie consent for the same user or another user (Goldfeder Column 9 Line 42: In addition to the cookie's criteria, the evaluation engine may also refer to a per-site list that allows users to have a more-refined control over which sites are allowed to store cookies. For any specific site, users can specify an action for each site, either accept, i.e., always accept cookies from this site, deny, i.e., always reject cookies from this site, or use policy, i.e., perform normal evaluation of any P3P policy provided to determine whether to allow cookie-directed actions; Chaitanya Column 4, Line 35: “These cookies, after being saved to local computers, may be transmitted back to the server or system platform upon a return visit or access attempt, whereupon they may be compared with the blocks on the centralized ledger and/or with the cookies of other visiting users”; ), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the later teaching of Goldfeder in order to include a feature where the customized cookie consent banner can be configured to reject or accept cookie from a website by comparing the saved cookie consent from previous users against the new cookies of a website as taught by Chaitanya. One of ordinary skill in the art would have been motivated to do so because Goldfeder and Chaitanya recognize that the feature of comparing details of the configured cookie consent banner and the customized cookie consent from the saved recommendation data with a new similar cookie while configuring the cookie consent banner for the same entity or another entity would be advantageous as it will allow users to have more control over their data privacy when visiting a website (Goldfeder Column 9 Line 42; Chaitanya Column 4, Line 35). 
Goldfeder and Chaitanya do not disclose the following limitation “and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent”
McCarty discloses:
and wherein the details includes a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent (¶165: “The remaining component is the cookie characterization engine (CCE). As noted above, for the policy engine to evaluate a cookie against one or more defined policies, the PE typically requires attribute data that characterize the cookie in a form amenable to policy evaluation. The specific set of attributes required depends on the data requirements of the policies. Examples of base attributes that the CCE sets for a given cookie include, without limitation: cookie name, source (i.e. who set this cookie?), name length, content, content length, type (session/persistent), cookie lifetime if persistent, security or other transport indicators, path, domain, and the like. When most of the base attributes are already provided through discovery, the CCE still provides value by performing more sophisticated analysis and providing the PE with more in-depth information (sometimes referred to as additional "extended" attributes). An indication in conjunction with a consent data source whether the cookie is covered under an existing consent policy, and set forth. The CCE may implement statistical methods, heuristic techniques, machine learning, and the like, as required or desired”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Chaitanya in order to include a feature where the customized cookie consent banner includes details such as a cookie name, a category, a purpose, a consent, a consent time, a consent expiry, a cookie previous behavior post-consent as taught by McCarty. One of ordinary skill in the art would have been motivated to do so because McCarty recognize that the feature by including these details in for a configured cookie a user is better able to identify which cookies are being used for a website and can better determine which cookie data is being shared with the website (¶165). 
 Goldfeder does not disclose the following limitation “scanning and detecting an obscured cookie during the registration of the entity for customized cookie consent and during the customizing cookie consent banner, wherein a obscured cookie action is recommended using the saved recommendation data to the entity and the user respectively for the scanned-detected obscured cookie”
Dudmesh discloses:
scanning and detecting an obscured cookie during the registration of the entity for customized cookie consent and during the customizing cookie consent banner, wherein a obscured cookie action is recommended using the saved recommendation data to the entity and the user respectively for the scanned-detected obscured cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder in order to include a feature that can detect the presence of an obscured cookie and perform an action based off the user’s previous action as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”)
Dudmesh further discloses
	and wherein the obscured cookie is a cookie generated dynamically at real-time by the entity or as a consequence of the user action on the entity (¶13: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers 40, 42. Following the delivery of the tags 28, the tags 28 monitor the behaviour of the user at the website 26 and fires in accordance with the predefined rules 32, 34 of that tag 28.”; ¶55: “This delivery of only necessary and usable tags reduces the processing load when a webpage of the website is initially loaded and provides a more efficient running of the website as code for only those tags for which there is user consent run during user interaction with the website. No tags are loaded for which consent is required that has not been consented to by a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder in order to include a feature where an obscured cookie can be implemented based on the user’s behavior while using a website as taught by Dudmesh. One of ordinary skill in the art would have been motivated to do so because Dudmesh recognizes that having a feature that can store a user’s previous choices would be beneficial as it can be used to either consent or reject a cookie (¶0013: “In situations where a user has previously visited the website 26 and a cookie 22 has already been delivered and retained on the user browser 20, the website 26 detects the presence of the cookie 22 and subsequently instruct the consent management platform server 12 to retrieve the consent preferences associated with the owner of the cookie 22 and deliver these to the data collector servers.”)
Goldfeder further discloses: 
and displaying a centralized report comprising cookie consent banner and customized cookie consent (Column 19 Line 29: Thus, the status icon 900 notifies users when cookies are blocked, and provides an entry point to the privacy report dialog 1000, from where a user can view and control privacy data.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in view of US 2021/0243262 (hereinafter 'Dudmesh'), in view of US 2019/0149626 (hereinafter 'Shah'), and further in view of US 2021/0192082 (hereinafter 'Jones').
Regarding Claim 2 
Goldfeder does not discloses “wherein the entity includes a software based application, a websites, a mobile phone applications that comprises of a plurality of cookies”. 
Shah discloses the following limitation: 
The method of claim 1, wherein an entity includes a software based application, a websites, a mobile phone applications that comprises of a plurality of cookies (¶41: For example, in the case of computing systems 102, the software applications 216 can include a web browser configured to receive cookies in response to browsing activities; the software applications 216 can also include a mobile application configured to receive cookie information, e.g., in the instance in which the mobile application allows anonymous browsing to occur.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh to teach that a software based application, websites, and a mobile phone applications can be comprised from a plurality of cookies as taught by Shah. One of ordinary skill in the art would have been motivated to do so because Shah recognizes that separate devices and applications can collect different sets of cookies from a user (¶32: While cookies are useful for learning about a user's interests and browsing behavior, they do not provide the whole picture regarding the identity of that user. A user may browse for content on a desktop computer, then continue to browse similar content on a mobile device. Separate sets of cookies are produced by those two browsing sessions because they occur on separate devices.). 
Goldfeder discloses: 	
wherein the plurality of cookies include a preference/functionality cookie, analytics/statistics cookie, a third party cookie that include advertising/marketing cookies and unclassified cookies ((Preference/Functionality cookie) Column 11 Line 37: Further, the user preference settings depend on zone and cookie type (first or third party, persistent or session) combinations. A first-party cookie either originates on or is sent to the web site that a user is currently viewing. Such first party cookies are commonly used to store information, such as the user's preferences when visiting that site. (Advertising/Marketing cookie) Column 7 Line 5: For example, many sites use advertising from third-party web sites, and those third-party web sites may use cookies. A common use for this type of cookie is to track web page usage for advertising or other marketing purposes. (Unclassified cookie) Column 6 Line 63: Another criterion for a cookie is whether that cookie is a first party or third party cookie, depending on how the site providing the cookie relates to the site to which the user has navigated. A third-party cookie either originates on or is sent to a web site different from the one the user is currently viewing. Third-party web sites typically provide some of the content on the Web site that a user is viewing.
Shah, Dudmesh and Goldfeder do not teach the element of a “necessary cookie” within the claim limitation. 
Jones discloses the teaching of a necessary cookie (¶ 296: Cookies may also be used for any other suitable reason such as, for example: (1) to measure and improve site quality through analysis of visitor behavior (e.g., through ‘analytics’); (2) to personalize pages and remember visitor preferences; (3) to manage shopping carts in online stores; (4) to track people across websites and deliver targeted advertising.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Shah to teach that a necessary cookie can be included under the category of plurality of cookies as taught by Jones. One of ordinary skill in the art would have been motivated to do so because Jones recognizes that a necessary cookie is needed in order for a website/webpage to function properly (¶297: “For example, strictly necessary cookies, which may include cookies that are necessary for a website to function, may not require consent. An example of strictly necessary cookies may include, for example, session cookies. Session cookies may include cookies that are strictly required for website functionality and don't track user activity once the browser window is closed”.). 
Claims 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in view of US 2021/0243262 (hereinafter 'Dudmesh'), and in further view of US 2020/0028926 (hereinafter ‘Sprague’).
Regarding Claim 3
Goldfeder discloses: 
The method of claim 1, wherein the plurality of features includes a consent (Abstract: “A method and system that provide an intuitive user interface and related components for making Internet users aware of Internet cookie-related privacy issues, and enabling users to control Internet privacy through automatic cookie handling. Default privacy settings for handling cookies are provided, and through the user interface, the privacy settings may be customized to a user's liking. Further, through the user interface, for each individual site that forms a page of content, the site's privacy policy may be reviewed and/or the privacy controlled by specifying how cookies from that site are to be handled. To make users aware, the user interface provides an active alert on a first instance of a retrieved web site's content that fails to include satisfactory privacy information, and thereafter, provides a distinctive passive alert to allow the user selective access to privacy information, per-site cookie handling and cookie handling settings.”;  Column 24, Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases.”)
and expiry customization (Column 17, Line 41: “Turning to FIG. 7, deletion of a cookie occurs when a website sets a cookie with an expiration time in the past. Step 7 represents the following rules that apply when deciding whether or not a cookie can be deleted, namely that leashed cookies cannot be deleted from a third party context unless the URL action allows it, with one exception being legacy cookies that were marked as leashed on upgrade.)  
a drill down individual cookie (Figures 13, 14 and 15 discloses the details of cookie, such as, “accept, block, prompt (1st and 3rd parties), override automatic cookie handling and allow/block per cookie” which can be mapped to the drill down individual cookie. Column 24, Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases. When the advanced privacy settings dialog 1300 is selected, as represented in FIG. 13, the user is presented with advanced options in the form of radio buttons 1302 and 1304 corresponding to handling rules for first and third party cookies, respectively.”; Column 10, Line 13: “For example, the user can specify sites through the browsing software's user interface 224, in particular via a per-site dialog 1400 described below with reference to FIG. 14, or via a utility program. The per-site database 304 maintains a list of specific web sites and the rules to be used when manipulating cookies for that web site, e.g., this store can specify sites for which cookies should always be accepted, never be accepted, or for which P3P evaluation should take place, as described below.” Column 3, Line 50: “FIG. 15A is a representation of a privacy prompt that appears upon detecting certain types of cookies as specified by a user in the advanced options dialog of FIG. 13; FIG. 15B is a representation of an expanded privacy prompt that appears when a user requests more information when presented with the prompt of FIG. 15A.”) 
Goldfeder and Dudmesh do not disclose the following limitation “an online masking unmasking cookie data - an offline masking- unmasking cookie data”
Sprague discloses:
an online masking unmasking cookie data - an offline masking- unmasking cookie data (¶28: The server computers need not be separate server computers but may instead be part of cloud network 170. The server computers 160 may include a web server configured in the computer environment of an online service provider. The web server presents a web site through an instance of a web browser executing on a user computing device. The web server is configured to perform at least one of: masking a cookie associated with the web browser instance and collects statistical information about the browser instance as part of an equivalence class of instances, to prevent use of the cookie for accessing web browsing information related to a user of the web browser instance.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh in order to include a feature that can mask cookie data as taught by Sprague. One of ordinary skill in the art would have been motivated to do so because Sprague recognizes that masking a cookie can further protect a user’s personal information (Abstract: “masking a web browser cookie to prevent use of the cookie to access browsing information related to a user.”). 
Goldfeder further discloses:
a consent lineage (Column 20, Line 8: “Three mutually exclusive selection options are represented in FIG. 10, Always Accept cookies from this site, Always Reject cookies from this site, or Use default behavior for this site. Handling a site by using “default behavior” is described above with reference to handling a cookie by its type.”) 
and a data subject rights for cookie data that further include a data access, a data portability (Column 20, Line 19: “FIG. 11 shows a representation of one suitable privacy policy dialog box 1100. In general, this privacy policy dialog 1100 provides users with notice of the privacy practices of a website in a display area 1102. Note that this provides a human-readable form of a site's privacy policies, which are generally maintained in an eXtensible Markup Language (XML) format. More particularly, when the user selects a site from the Privacy Report dialog 1000 (FIG. 10) and chooses to view its privacy summary, the privacy summary dialog 1100 renders that site's P3P Privacy Policy by means of an Extensible Stylesheet Language (XSL) Stylesheet that transforms the full XML formatted P3P policy into human readable form. Particular P3P values (XML elements) are mapped to particular user friendly strings or the like to display meaningful text to the user. The XSL style-sheet may be stored as a resource in the internet transport component 210 (e.g., wininet.dll), and a database or the like can contain the strings, wherein the language of the corresponding string may be selected to match that of the user based on the user's previously indicated language preference.”) 
and a right to erasure (Column 8, Line 12: “To enforce a user's privacy settings relative to the policy data received from the web site, the internet transport component 210 includes or is otherwise associated with a (logical) privacy mechanism 240 that includes an evaluation engine 242 which, in general, determines whether a cookie operation will be allowed to be performed (and if so, to what extent) by a cookie storage mechanism, referred to as a cookie jar 246. To this end, when invoked, such as when called by the cookie jar 246, the evaluation engine 242 evaluates any privacy policies (e.g., as present in the compact policy in the P3P header 214) provided by a web site to determine whether that site is permitted to persist, retrieve (referred to as replay) or delete its cookie data 218 in the set of cookies 248 on the machine 110.”).
Regarding claim 11:
Goldfeder discloses:
The method of claim 3, wherein the data subject rights for cookie data that further include data access, wherein data access enables the user to view the extracted details of all the cookies present in the entity, data portability, wherein data portability generates the extracted details of all the cookies present in the entity in a machine readable format (Column 20, Line 19: “FIG. 11 shows a representation of one suitable privacy policy dialog box 1100. In general, this privacy policy dialog 1100 provides users with notice of the privacy practices of a website in a display area 1102. Note that this provides a human-readable form of a site's privacy policies, which are generally maintained in an eXtensible Markup Language (XML) format. More particularly, when the user selects a site from the Privacy Report dialog 1000 (FIG. 10) and chooses to view its privacy summary, the privacy summary dialog 1100 renders that site's P3P Privacy Policy by means of an Extensible Stylesheet Language (XSL) Stylesheet that transforms the full XML formatted P3P policy into human readable form. Particular P3P values (XML elements) are mapped to particular user friendly strings or the like to display meaningful text to the user. The XSL style-sheet may be stored as a resource in the internet transport component 210 (e.g., wininet.dll), and a database or the like can contain the strings, wherein the language of the corresponding string may be selected to match that of the user based on the user's previously indicated language preference.”).  
and the right to erasure data enables the entity to remove that user's cookie data from the entity database so that the entity does not further process the cookie data (Column 8, Line 12: “To enforce a user's privacy settings relative to the policy data received from the web site, the internet transport component 210 includes or is otherwise associated with a (logical) privacy mechanism 240 that includes an evaluation engine 242 which, in general, determines whether a cookie operation will be allowed to be performed (and if so, to what extent) by a cookie storage mechanism, referred to as a cookie jar 246. To this end, when invoked, such as when called by the cookie jar 246, the evaluation engine 242 evaluates any privacy policies (e.g., as present in the compact policy in the P3P header 214) provided by a web site to determine whether that site is permitted to persist, retrieve (referred to as replay) or delete its cookie data 218 in the set of cookies 248 on the machine 110.”).  
Regarding claim 14:
Goldfeder discloses:
The system of claim 12, wherein the customized cookie consent further comprises a consent further comprises a consent (Abstract: A method and system that provide an intuitive user interface and related components for making Internet users aware of Internet cookie-related privacy issues, and enabling users to control Internet privacy through automatic cookie handling. Default privacy settings for handling cookies are provided, and through the user interface, the privacy settings may be customized to a user's liking. Further, through the user interface, for each individual site that forms a page of content, the site's privacy policy may be reviewed and/or the privacy controlled by specifying how cookies from that site are to be handled. To make users aware, the user interface provides an active alert on a first instance of a retrieved web site's content that fails to include satisfactory privacy information, and thereafter, provides a distinctive passive alert to allow the user selective access to privacy information, per-site cookie handling and cookie handling settings.)
and expiry customization module for expiry customization (Column 17, Line 41: “Turning to FIG. 7, deletion of a cookie occurs when a website sets a cookie with an expiration time in the past. Step 7 represents the following rules that apply when deciding whether or not a cookie can be deleted, namely that leashed cookies cannot be deleted from a third party context unless the URL action allows it, with one exception being legacy cookies that were marked as leashed on upgrade.)  
a cookie drill down customizer module for drilling down individual cookie (Figures 13, 14 and 15 discloses the details of cookie, such as, “accept, block, prompt (1st and 3rd parties), override automatic cookie handling and allow/block per cookie” which can be mapped to the drill down individual cookie. Column 24, Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases. When the advanced privacy settings dialog 1300 is selected, as represented in FIG. 13, the user is presented with advanced options in the form of radio buttons 1302 and 1304 corresponding to handling rules for first and third party cookies, respectively.”; Column 10, Line 13: “For example, the user can specify sites through the browsing software's user interface 224, in particular via a per-site dialog 1400 described below with reference to FIG. 14, or via a utility program. The per-site database 304 maintains a list of specific web sites and the rules to be used when manipulating cookies for that web site, e.g., this store can specify sites for which cookies should always be accepted, never be accepted, or for which P3P evaluation should take place, as described below.” Column 3, Line 50: “FIG. 15A is a representation of a privacy prompt that appears upon detecting certain types of cookies as specified by a user in the advanced options dialog of FIG. 13; FIG. 15B is a representation of an expanded privacy prompt that appears when a user requests more information when presented with the prompt of FIG. 15A.”) 
Goldfeder and Dudmesh do not disclose “wherein the online masking-unmasking cookie data and the offline masking-unmasking cookie data feature includes enabling the user to apply masking-unmasking techniques on third party cookies,”
Sprague discloses:
wherein the online masking-unmasking cookie data and the offline masking-unmasking cookie data feature includes enabling the user to apply masking-unmasking techniques on third party cookies (¶28: The server computers need not be separate server computers but may instead be part of cloud network 170. The server computers 160 may include a web server configured in the computer environment of an online service provider. The web server presents a web site through an instance of a web browser executing on a user computing device. The web server is configured to perform at least one of: masking a cookie associated with the web browser instance and collects statistical information about the browser instance as part of an equivalence class of instances, to prevent use of the cookie for accessing web browsing information related to a user of the web browser instance.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh in order to include a feature that can mask cookie data as taught by Sprague. One of ordinary skill in the art would have been motivated to do so because Sprague recognizes that masking a cookie can further protect a user’s personal information (Abstract: “masking a web browser cookie to prevent use of the cookie to access browsing information related to a user.”). 
Goldfeder further discloses:
a consent lineage module for consent lineage (Column 20, Line 8: “Three mutually exclusive selection options are represented in FIG. 10, Always Accept cookies from this site, Always Reject cookies from this site, or Use default behavior for this site. Handling a site by using “default behavior” is described above with reference to handling a cookie by its type.”) 
and a data subject rights module for data subject rights for cookie data (Column 20, Line 19: “FIG. 11 shows a representation of one suitable privacy policy dialog box 1100. In general, this privacy policy dialog 1100 provides users with notice of the privacy practices of a website in a display area 1102. Note that this provides a human-readable form of a site's privacy policies, which are generally maintained in an eXtensible Markup Language (XML) format. More particularly, when the user selects a site from the Privacy Report dialog 1000 (FIG. 10) and chooses to view its privacy summary, the privacy summary dialog 1100 renders that site's P3P Privacy Policy by means of an Extensible Stylesheet Language (XSL) Stylesheet that transforms the full XML formatted P3P policy into human readable form. Particular P3P values (XML elements) are mapped to particular user friendly strings or the like to display meaningful text to the user. The XSL style-sheet may be stored as a resource in the internet transport component 210 (e.g., wininet.dll), and a database or the like can contain the strings, wherein the language of the corresponding string may be selected to match that of the user based on the user's previously indicated language preference.”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in further view of US 2021/0243262 (hereinafter 'Dudmesh'), and further in view of US 2021/0192082 (hereinafter 'Jones').  
Regarding claim 6:
Goldfeder discloses:
The method of claim 1, wherein the obscured cookie include a preference/functionality cookie, analytics/statistics cookie, a third party cookie that include advertising/marketing cookies and unclassified cookies ((Preference/Functionality cookie) Column 11 Line 37: Further, the user preference settings depend on zone and cookie type (first or third party, persistent or session) combinations. A first-party cookie either originates on or is sent to the web site that a user is currently viewing. Such first party cookies are commonly used to store information, such as the user's preferences when visiting that site. (Advertising/Marketing cookie) Column 7 Line 5: For example, many sites use advertising from third-party web sites, and those third-party web sites may use cookies. A common use for this type of cookie is to track web page usage for advertising or other marketing purposes. (Unclassified cookie) Column 6 Line 63: Another criterion for a cookie is whether that cookie is a first party or third party cookie, depending on how the site providing the cookie relates to the site to which the user has navigated. A third-party cookie either originates on or is sent to a web site different from the one the user is currently viewing. Third-party web sites typically provide some of the content on the Web site that a user is viewing.
Goldfeder and Dudmesh do not teach the element of a “necessary cookie” within the claim limitation. 
Jones discloses the teaching of a necessary cookie (¶296: Cookies may also be used for any other suitable reason such as, for example: (1) to measure and improve site quality through analysis of visitor behavior (e.g., through ‘analytics’); (2) to personalize pages and remember visitor preferences; (3) to manage shopping carts in online stores; (4) to track people across websites and deliver targeted advertising.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder, to teach that a necessary cookie can be included under the category of plurality of cookies as taught by Jones. One of ordinary skill in the art would have been motivated to do so because Jones recognizes that a necessary cookie is needed in order for a website/webpage to function properly (For example, strictly necessary cookies, which may include cookies that are necessary for a website to function, may not require consent. An example of strictly necessary cookies may include, for example, session cookies. Session cookies may include cookies that are strictly required for website functionality and don't track user activity once the browser window is closed.). 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in view of US 2020/0028926 (hereinafter ‘Sprague’), and in further view of US 2020/0382554 (hereinafter ‘McCarty’).
Regarding claim 8:
Goldfeder discloses:
The method of claim 3, wherein the drill down individual cookie feature includes enabling the user to drill down to a pre-determined level of each of the plurality of cookies feature to consent or reject the cookie based on the user's data privacy preferences (Figures 13, 14 and 15 discloses the details of cookie, such as, “accept, block, prompt (1st and 3rd parties), override automatic cookie handling and allow/block per cookie” which can be mapped to the drill down individual cookie. Column 24, Line 1: “FIG. 13 provides a representation of a suitable advanced privacy settings dialog 1300, which appears when the user clicks on the Advanced button 1212. Advanced settings enable the user to control first and third party cookies explicitly, and to treat session cookies as special cases. When the advanced privacy settings dialog 1300 is selected, as represented in FIG. 13, the user is presented with advanced options in the form of radio buttons 1302 and 1304 corresponding to handling rules for first and third party cookies, respectively.”; Column 10, Line 13: “For example, the user can specify sites through the browsing software's user interface 224, in particular via a per-site dialog 1400 described below with reference to FIG. 14, or via a utility program. The per-site database 304 maintains a list of specific web sites and the rules to be used when manipulating cookies for that web site, e.g., this store can specify sites for which cookies should always be accepted, never be accepted, or for which P3P evaluation should take place, as described below.” Column 3, Line 50: “FIG. 15A is a representation of a privacy prompt that appears upon detecting certain types of cookies as specified by a user in the advanced options dialog of FIG. 13; FIG. 15B is a representation of an expanded privacy prompt that appears when a user requests more information when presented with the prompt of FIG. 15A.”), 
Goldfeder does not disclose the following in the claim limitation “wherein for subsequent customizing of cookie consent banner for each of the drill down individual cookie a recommendation actions is recommended from the saved recommendation data using machine learning techniques”
McCarty discloses: 
wherein for subsequent customizing of cookie consent banner for each of the drill down individual cookie a recommendation actions is recommended from the saved recommendation data using machine learning techniques (¶65: “The remaining component is the cookie characterization engine (CCE). As noted above, for the policy engine to evaluate a cookie against one or more defined policies, the PE typically requires attribute data that characterize the cookie in a form amenable to policy evaluation. The specific set of attributes required depends on the data requirements of the policies. Examples of base attributes that the CCE sets for a given cookie include, without limitation: cookie name, source (i.e. who set this cookie?), name length, content, content length, type (session/persistent), cookie lifetime if persistent, security or other transport indicators, path, domain, and the like. When most of the base attributes are already provided through discovery, the CCE still provides value by performing more sophisticated analysis and providing the PE with more in-depth information (sometimes referred to as additional “extended” attributes). An indication in conjunction with a consent data source whether the cookie is covered under an existing consent policy, and set forth. The CCE may implement statistical methods, heuristic techniques, machine learning, and the like, as required or desired”.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh to include a feature that allows users to consent or reject a cookie based on their data privacy preferences as well as the attributes of a cookie and enabling a recommended action from the saved recommendation data using a machine learning method (CCE Engine) as taught by McCarty. One of ordinary skill in the art would have been motivated to do so because McCarty recognizes that this feature would be advantageous as having a machine learning method that can store a user’s previous actions can be utilized to reject or consent to other cookies on a website (¶79: “The CCE may also be configured to perform a check against a third party cookie consent service to determine if this particular cookie name is covered under a consent requirement, and if so, to determine whether such consent been granted to set this cookie for the test user under which the CDE performs discovery”). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in view of US 2021/0243262 (hereinafter 'Dudmesh'), in view of US 2020/0028926 (hereinafter ‘Sprague’), in view of US 2016/0034442 (hereinafter ‘Vichai’), and in further view of US 2020/0320406 (‘Spyridon’). 
Regarding claim 10: 
Goldfeder and Dudmesh do not disclose “wherein the online masking-unmasking cookie data and the offline masking-unmasking cookie data feature includes enabling the user to apply masking-unmasking techniques on third party cookies,”
Sprague discloses:
The method of claim 3, wherein the online masking-unmasking cookie data and the offline masking-unmasking cookie data feature includes enabling the user to apply masking-unmasking technique on third party cookies (¶28: The server computers need not be separate server computers but may instead be part of cloud network 170. The server computers 160 may include a web server configured in the computer environment of an online service provider. The web server presents a web site through an instance of a web browser executing on a user computing device. The web server is configured to perform at least one of: masking a cookie associated with the web browser instance and collects statistical information about the browser instance as part of an equivalence class of instances, to prevent use of the cookie for accessing web browsing information related to a user of the web browser instance.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh in order to include a feature that can mask cookie data as taught by Sprague. One of ordinary skill in the art would have been motivated to do so because Sprague recognizes that masking a cookie can further protect a user’s personal information (Abstract: “masking a web browser cookie to prevent use of the cookie to access browsing information related to a user.”). 
Goldfeder, Dudmesh, and Sprague do not disclose “wherein the masking technique include substitution, shuffling, character scrambling, perturbation and other masking techniques defined by the user for subsequent customizing of cookie consent banner” 
Vichai discloses wherein the masking technique include substitution and shuffling (¶40: “In some embodiments, data masking can include substituting characters, shuffling characters, and the like”.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder, Dudmesh, and Sprague in order to discloses that a masking technique can be achieved through character substitution and shuffling as taught by Vichai. One of ordinary skill in the art would have been motivated to do so because Vichai recognizes that this feature will keep some of the essential information from a user while changing other parts of their information in order to better protect a user’s privacy (¶40: “As used herein, data masking (or data obfuscation) is a process where original data is hidden by or replaced with random characters or data. To remain meaningful to applications (while still hiding it from those applications), data masking can retain some of the essential characteristics of the original data, such as a format or character set corresponding to the original data”.). 
Goldfeder, Dudmesh, Vichai, and Sprague do not disclose “online masking-unmasking cookie data a recommendation actions is recommended from the saved recommendation data using machine learning techniques.”
Spyridon discloses: 
For each of the online masking-unmasking cookie data a recommendation actions is recommended from the saved recommendation data using machine learning techniques (¶55: “The present invention may identify and detect information (e.g., data that may be defined by a user or a machine learning operation that is private, personal, proprietary, and/or sensitive) and perform a data masking operation on the sensitive information.”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder, Dudmesh, Sprague, and Vichai in order to include a feature in which a machine learning method can be used in order to mask a user’s data as taught by Spyridon. One of ordinary skill in the art would have been motivated to do so because Spyridon recognizes that this feature would be advantageous as a machine learning technique can be used in order to recommend a masking action to a user based off their saved privacy preference settings (¶67: “The machine learning component 490 may learn the various classified/private data (e.g., personal, sensitive, proprietary information) for each type of user and/or entity (e.g., government, business, organization, academic institution, etc.) and assist the knowledge manager 480 to identify, detect, analyze, and/or intercept classified/private data (e.g., personal or sensitive information”).
Claims 4 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,166,406 (hereinafter 'Goldfeder'), in further view of US 2021/0243262 (hereinafter 'Dudmesh'), and in further view of US 2019/0149626 (hereinafter ‘Shah’).
Regarding Claim 4
Goldfeder discloses:
The method of claim 1, wherein the step of configuring cookie consent banner further includes: scanning the entity to a dynamic level to extract details of all the cookies present in the entity, wherein the dynamic level is determined based on entity data privacy preference (Column 8, Line 1: As described below, this determination is done by considering properties of the cookie and the context in which it is being used, along with the privacy policy specified by the web site, and comparing this information to the users' privacy preferences and other specified information as maintained in privacy-related information stores, shown in FIG. 2 as databases 250. In general, any of the criteria that are available to the evaluation engine 242, regardless of how obtained or determined, may be used in the evaluation and determination process. Such "available criteria" include, for example and without limitation, cookie-related properties or contexts, per-site data, security settings, (e.g., zone data), privacy settings/preferences/rules, the absence of valid and/or relevant site-provided policy data, how the cookie action is being requested, (e.g., script or tag), and so forth.)
Goldfeder and Dudmesh do not discloses the following limitation “dynamically categorizing the scanned cookies based on the purpose and details of the cookies using a plurality of historic data and machine learning techniques for the plurality of features (304); and saving the categorized cookies along with their respective extracted details for the plurality of features as cookie consent banner”. 
Shah discloses the following limitation
dynamically categorizing the scanned cookies based on the purpose and details of the cookies using a plurality of historic data and machine learning techniques for the plurality of features (304); and saving the categorized cookies along with their respective extracted details for the plurality of features as cookie consent banner (¶72: “At operation 604, each possible pairing of unidentified cookies are scored using the random forest classifier 236. As shown in FIG. 11, decision trees are used to classify the cookies based on the cluster attributes and probabilities as well as the cookie characteristics.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh in order to include a feature that can categorizes a cookie using a machine learning method as taught by Shah. One of ordinary skill in the art would have been motivated to do so because Shah recognizes that this feature would be advantageous as an unidentified cookie can be classified through the cookie characteristics (¶72: “At operation 604, each possible pairing of unidentified cookies are scored using the random forest classifier 236. As shown in FIG. 11, decision trees are used to classify the cookies based on the cluster attributes and probabilities as well as the cookie characteristics.”).

Regarding claim 13: 
Goldfeder discloses:
The system of claim 12, wherein the cookie consent banner further comprises; a scanning module configured for scanning the entity to a dynamic level to extract details of all the cookies present in the entity, wherein the dynamic level is determined based on entity data privacy preference (Column 13, Line 52: “Turning to FIG. 4, as described above, cookies can be accessed by HTML interpretation (e.g., via a cookie-related meta set cookie tag). To this end, the internet transport component 210 provides the compact policy and content 400 to the browser interpreter/parser component 222. When such a meta tag is detected, the browser interpreter/parser component 222 sends the set cookie command and the compact policy data, represented as the block 402, back to the internet transport component 210. Other information such as the first or third party context also may be provided. In turn, the cookie jar 246 invokes the evaluation engine 242 (as generally described above in FIG. 3 via HTTP response handling 300) with respect to the privacy mechanism 240. The evaluation engine 242 then specifies an action (e.g., allows, denies, prompts for, leashes or downgrades) the requested cookie-related operation based on the various criteria, e.g., user settings, zone, P3P compact policy, per-site data, type of cookie and so on as described herein. Other cookie-related operations (e.g., replay) occur similarly.”).
Goldfeder and Dudmesh do not discloses “and a category configurator (206) configured for dynamically categorizing the scanned cookies based on the purpose and details of the cookies using a plurality of historic data that is saved in a historic database and machine learning techniques for the plurality of features.”.
Shah discloses the following limitation: 
and a category configurator configured for dynamically categorizing the scanned cookies based on the purpose and details of the cookies using a plurality of historic data that is saved in a historic database (208) and machine learning techniques for the plurality of features (¶72: “At operation 604, each possible pairing of unidentified cookies are scored using the random forest classifier 236. As shown in FIG. 11, decision trees are used to classify the cookies based on the cluster attributes and probabilities as well as the cookie characteristics.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Goldfeder and Dudmesh in order to include a feature that can categorizes a cookie using a machine learning method as taught by Shah. One of ordinary skill in the art would have been motivated to do so because Shah recognizes that this feature would be advantageous as an unidentified cookie can be classified through the cookie characteristics (¶72: “At operation 604, each possible pairing of unidentified cookies are scored using the random forest classifier 236. As shown in FIG. 11, decision trees are used to classify the cookies based on the cluster attributes and probabilities as well as the cookie characteristics.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FIELD can be reached on 571-272-2092.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from
either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative
or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/SAAD AHMAD ABDULLAH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431